 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT, dated as of March 3, 2008 (as the same may from time to
time be amended, supplemented or otherwise modified, this “Security Agreement”),
by and between the individuals and entities set forth on the signature pages
hereto (the “Secured Party”) and BioGold Fuels Corporation, a Nevada corporation
and all of the subsidiaries of the Company (collectively, the “Debtor”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is engaged in an offering (the “Offering”) of up to
$550,000 aggregate principal amount of its senior secured notes (collectively,
the “Notes”); and
 
WHEREAS, the Secured Party has agreed to purchase Notes; and
 
WHEREAS, it is a condition precedent to the obligations of each Secured Party to
acquire Notes that, inter alia, the Debtor execute and deliver this Security
Agreement to the Secured Party.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
1.1 Defined Terms. As used herein, capitalized terms defined in this Agreement
and not otherwise defined herein are used herein as so defined.
 
“Account Debtor” shall mean the person who is obligated on a Receivable.
 
“Accounts” shall mean “accounts” as such term is defined in the UCC.
 
“Chattel Paper” shall mean “chattel paper” as such term is defined in the UCC.
 
“Collateral” shall have the meaning assigned to it in Article II hereof.
 
“Collateral Records” shall mean books, records, computer software, computer
printouts, customer lists, blueprints, technical specifications, manuals, and
similar items which relate to any Collateral other than such items obtained
under license or franchise security agreements which prohibit assignment or
disclosure of such items.
 
“Commercial Tort Claims” shall mean “commercial tort claims” as defined in the
UCC.
 
“Deposit Account” shall mean a “deposit account” as defined in the UCC.
 
“Documents” shall mean “documents” as defined as in the UCC.
 
 
1

--------------------------------------------------------------------------------

 

“Equipment” shall mean “equipment” as defined in the UCC.
 
“Event of Default” shall have the meaning assigned to it in the Notes.
 
“Financial Assets” shall mean “financial assets” as defined in the UCC.
 
“General Intangibles” shall mean “general intangibles” as such term is defined
in the UCC.
 
“Goods” shall mean “goods” as defined in the UCC.
 
“Instruments” shall mean instruments as defined in the UCC.
 
“Inventory” shall mean “inventory” as such term is defined in the UCC, including
without limitation, all goods (whether such goods are in the possession of the
Debtor or of a bailee or other Person for sale, lease, storage, transit,
processing, use or otherwise and whether consisting of whole goods, spare parts,
components, supplies, materials or consigned or returned or repossessed goods),
including without limitation, all such goods which are held for sale or lease or
are to be furnished (or which have been furnished) under any contract of service
or which are raw materials or work in progress or materials used or consumed in
the Debtor’s business.
 
“Investment Property” shall mean “investment property” as such term is defined
in the UCC.
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement of any kind or nature whatsoever, including, without
limitation, the filing of any financing statement or similar instrument under
the UCC or comparable law of any jurisdiction, domestic or foreign.
 
“Permitted Liens” shall mean any of the following (1) Liens for taxes, fees,
assessments or other governmental charges which are not yet due and payable or
which are being contested in good faith with a reserve or other appropriate
provision having been made therefor; (2)  Liens incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security; (3) easements,
reservations, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of the Debtor and not adversely affecting the
Lien of the Secured Party in the Collateral; and (4) Liens in favor of the
Secured Party.
 
“Person” shall mean and include any individual, partnership, joint venture,
firm, corporation, association, trust or other enterprise or any government or
political subdivision or agency, department or instrumentality thereof.
 
“Proceeds” shall mean “proceeds” as such term is defined in the UCC.
 
 
2

--------------------------------------------------------------------------------

 

“Receivables” shall mean all rights to payment for goods sold or leased or
services rendered, whether or not earned by performance and all rights in
respect of the Account Debtor, including without limitation, all such rights in
which the Debtor has any right, title or interest by reason of the purchase
thereof by the Debtor.
 
“Receivables Records” shall mean (a) all original copies of all documents,
instruments or other writings evidencing the Receivables, (b) all books,
correspondence, credit or other files, records, ledger sheets or cards,
invoices, and other papers relating to Receivables, including without limitation
all tapes, cards, computer tapes, computer discs, computer runs, record keeping
systems and other papers and documents relating to the Receivables, whether in
the possession or under the control of the Debtor or any computer bureau or
agent from time to time acting for the Debtor or otherwise, (c) all evidences of
the filing of financing statements and the registration of other instruments in
connection therewith and amendments, supplements or other modifications thereto,
notices to other creditors or secured parties, and certificates,
acknowledgments, or other writings, including without limitation lien search
reports, from filing or other registration officers, (d) all credit information,
reports and memoranda relating thereto, and (e) all other written or non-written
forms of information related in any way to the foregoing or any Receivable.
 
“Secured Obligations” shall mean all obligations, liabilities and indebtedness
of every nature of the Debtor to the Secured Party, now existing or hereafter
incurred, arising under or in connection with the Notes and this Security
Agreement, as they may be amended, restated, supplemented or otherwise modified
from time to time.
 
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of California; provided, however, in the event that
any or all of the attachment, perfection or priority of the Secured Party’s
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the state of incorporation of the
Debtor, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection of priority and for purposes of definitions related to
such provisions.
 
ARTICLE II

 
GRANT OF SECURITY INTERESTS
 
As security for the timely and complete payment and performance in full of all
the Secured Obligations, the Debtor hereby unconditionally and irrevocably
assigns, conveys, mortgages, pledges, hypothecates and transfers to the Secured
Party and hereby grants to the Secured Party a continuing and perfected first
priority senior security interest in and to, a lien on and a right of set-off
against all of the Debtor’s right, title and interest in, to and under the
following, in each case, whether now owned or existing or hereafter acquired or
arising, and wherever located (all of which being hereinafter collectively
called the “Collateral”):
 
All Goods (including, without limitation, Inventory and Equipment, Accounts,
Receivables Records, Collateral Records, Investment Property, Financial Assets,
Deposit Accounts, money, General Intangibles, Chattel Paper, Commercial Tort
Claims and Proceeds of any and all of the foregoing).
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
RIGHTS OF THE SECURED PARTY; COLLECTION OF ACCOUNTS.
 
(a) The Secured Party may, at any time following the occurrence and during the
continuance of any Event of Default which remains uncured for thirty (30) days
after its occurrence, without notice to Debtor, notify Account Debtors of Debtor
that the Accounts and the right, title and interest of the Debtor in and under
such Accounts have been assigned to the Secured Party and that payments shall be
made directly to the Secured Party. Upon the request of the Secured Party, the
Debtor shall so notify such Account Debtors. Following the occurrence and during
the continuance of any Event of Default, the Secured Party may, in its name or
in the name of others, communicate with such Account Debtors to verify with such
parties, to the Secured Party’s reasonable satisfaction, the existence, amount
and terms of any such Accounts.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
The Debtor hereby represents and warrants to the Secured Party, which
representations and warranties shall survive execution and delivery of this
Security Agreement, as follows:
 
4.1 Validity, Perfection and Priority.
 
(a) The security interests in the Collateral granted to the Secured Party
hereunder constitute valid and continuing security interests in the Collateral;
and
 
(b) upon (i) filing financing statements (on Form UCC-1) naming the Debtor as
“debtor” and the Secured Party as “Secured Party” in the filing offices of the
Secretary of State of the State of California, the security interests in the
Collateral (other than money, registered copyrights, deposit accounts or
letter-of-credit rights) granted to the Secured Party hereunder will constitute
perfected security interests superior and prior to all Liens, rights or claims
with respect to the Collateral of all other Persons, except for Permitted Liens.
 
4.2 No Liens; Other Financing Statements.
 
(a) The Debtor is the sole legal and equitable owner of each item of Collateral
in which it purports to grant a security interest hereunder, and, as to all
Collateral whether now existing or hereafter acquired, will continue to own each
item of the Collateral free and clear of any and all Liens, rights or claims of
all other Persons, except for Permitted Liens, and the Debtor shall defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein materially adverse to the Secured Party.
 
 
4

--------------------------------------------------------------------------------

 

(b) No financing statement or other evidence of Lien covering or purporting to
cover any of the Collateral is on file in any public office other than
(i) financing statements filed in connection with the security interests granted
to the Secured Party hereunder, (ii) financing statements for which proper
termination statements have been delivered to the Debtor for filing and
(iii) financing statements evidencing Permitted Liens set forth on Schedule A.
 
(c) This Security Agreement creates a legal, valid and continuing security
interest on and in all of the Collateral in which Debtor now has rights and,
except with respect to money, registered copyrights, deposit accounts and
letter-of-credit rights, all filings and other actions necessary or desirable to
perfect and protect such security interest have been duly taken. Accordingly,
except for Permitted Liens, the Secured Parties have a fully perfected first
priority security interest in all of the Collateral in which Debtor now has
rights. Except for Permitted Liens, this Security Agreement will create a legal,
valid, continuing and fully perfected first priority security interest in the
Collateral in which Debtor later acquires rights, when Debtor acquires those
rights.
 
4.3 Representations and Covenants Related to Perfection. The Debtor represents
and warrants to the Secured Party as follows: (a) the Debtor’s exact legal name
is as indicated on page 1 of this Security Agreement and on the signature page
hereof; (b) the Debtor is an organization of the type and is organized in the
jurisdiction set forth on page 1 of this Security Agreement; and (c) each of the
Subsidiaries’ exact legal name is indicated in the signature page hereof.
 
ARTICLE V

 
COVENANTS
 
The Debtor covenants and agrees with the Secured Party that from and after the
date of this Security Agreement:
 
5.1 Further Assurances. The Debtor will from time to time at the expense of the
Debtor, promptly execute, deliver, file and record all further instruments,
endorsements and other documents, and take such further action as the Secured
Party may deem reasonably desirable in obtaining the full benefits of this
Security Agreement and of the rights, remedies and powers herein granted,
including, without limitation, the following:
 
(i) Cooperate with the filing of any financing statements (on Form UCC-1), in a
form reasonably acceptable to the Secured Party under the Uniform Commercial
Code in effect in any jurisdiction with respect to the Liens and security
interests granted hereby. The Debtor also hereby authorizes the Secured Party to
file any such financing statements, including without limitation continuation
statements, and amendments thereto, in all jurisdictions and with all filing
offices as the Secured Party may determine, in its reasonable discretion, are
necessary or advisable to perfect the security interests granted to the Secured
Party in connection herewith, without the signature of the Debtor to the extent
permitted by applicable law. Such financing statements may describe the
Collateral in the same manner as described in this Agreement or may contain an
indication or description of Collateral that describes such property in any
other manner as the Secured Party may determine, in its reasonable discretion,
is necessary, advisable or prudent to ensure the perfection of the security
interests in the Collateral granted to the Secured Party in connection herewith.
A photocopy or other reproduction of this Security Agreement shall be sufficient
as a financing statement and may be filed in lieu of the original to the extent
permitted by applicable law. The Debtor will pay or reimburse the Secured Party
for all filing fees and related expenses reasonably incurred in connection
therewith; and
 
(ii) furnishing to the Secured Party from time to time of statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party may reasonably
request, all in reasonable detail and in form reasonably satisfactory to the
Secured Party.
 
 
5

--------------------------------------------------------------------------------

 
 
5.2 Change of Name; Identity; Corporate Structure; Chief Executive Office; or
Location of Inventory. The Debtor will not change its name, identity, corporate
structure or the location of its chief executive office or location of its
Inventory (other than sales of Inventory in the ordinary course of business)
without (i) giving the Secured Party at least thirty (30) days’ prior written
notice clearly describing such new name, identity, corporate structure or new
location and providing such other information in connection therewith as the
Secured Party may reasonably request, and (ii) taking all action satisfactory to
the Secured Party as the Secured Party may reasonably request to maintain the
security interest of the Secured Party in the Collateral intended to be granted
hereby at all times fully perfected with the same or better priority and in full
force and effect.
 
(a) Maintain Records. The Debtor will keep and maintain at its own cost and
expense reasonably satisfactory and complete records of the Collateral.
 
5.3 Insurance. The Debtor will maintain, with financially sound and reputable
insurers insurance with respect to the Collateral and its use, against loss or
damage of the kinds customarily insured against by reputable companies in the
same or similar businesses, similarly situated, such insurance to be of such
types and in such amounts (with such deductible amounts) as is customary for
such companies under the same or similar circumstances
 
5.4  Payment Obligations. The Debtor will pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon the Collateral, as
well as all claims of any kind (including, without limitation, claims for labor,
materials, supplies and services) against or with respect to the Collateral,
except that no such charge need be paid if (i) the validity thereof is being
contested in good faith by appropriate proceedings, (ii) the Debtor has promptly
notified the Secured Party of the existence of such proceedings and such
proceedings do not involve, in the good faith and reasonable opinion of the
Secured Party, any material danger for the sale, forfeiture or loss of any
material portion of the Collateral or any material interest therein and
(iii) such charge is adequately reserved against on the Debtor’s books in
accordance with generally accepted accounting principles.
 
5.5 Negative Pledge. Without the consent of the Secured Party, the Debtor will
not create, incur or permit to exist, will defend the Collateral against, and
will take such other action as is necessary to remove, any Lien or claim on or
to the Collateral, other than the Liens created hereby and other than Permitted
Liens.
 
5.6 Limitations on Dispositions of Collateral. Without the consent of the
Secured Party, the Debtor will not sell, transfer, lease or otherwise dispose of
any of the Collateral, or attempt, offer or contract to do so, except for sales
of Inventory in the ordinary course of its business.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
REMEDIES; RIGHTS UPON DEFAULT
 
6.1 Rights and Remedies Generally. If an Event of Default shall occur and be
continuing, then and in every such case, the Secured Party shall have all the
rights of a secured party under the UCC, shall have all rights now or hereafter
existing under all other applicable laws, and, subject to any mandatory
requirements of applicable law then in effect, shall have all the rights set
forth in this Security Agreement and the Notes.
 
6.2 Assembly of Collateral. If an Event of Default shall occur and be
continuing, upon five days’ notice to the Debtor, the Debtor shall, at its own
expense, assemble the Collateral (or from time to time any portion thereof) and
make it available to the Secured Party at any place or places designated by the
Secured Party which is reasonably convenient to both parties.
 
6.3 Disposition of Collateral. The Secured Party will give the Debtor reasonable
notice of the time and place of any public sale of the Collateral or any part
thereof or the time after which any private sale or any other intended
disposition thereof is to be made. The Debtor agrees that the requirements of
reasonable notice to it shall be met if such notice is mailed, postage prepaid
to its address specified in Section 7.4 of this Security Agreement (or such
other address that the Debtor may provide to the Secured Party in writing) at
least ten (10) days before the time of any public sale or after which any
private sale may be made. The proceeds of any sale, disposition or other
realization upon all or any part of the Collateral shall be distributed by the
Secured Party in the following order of priorities: First, to the Secured Party
in an amount sufficient to pay in full the reasonable costs of the Secured Party
in connection with such sale, disposition or other realization, including all
fees, costs, expenses, liabilities and advances reasonably incurred or made by
the Secured Party in connection therewith, including, without limitation,
reasonable attorneys’ fees; Second, to the Secured Party in an amount equal to
the then unpaid Secured Obligations (with each Secured Party receiving its pro
rata share based upon such Secured Party’s principal amount of Notes acquired
pursuant to the Offering; and finally, upon payment in full of the Secured
Obligations, to the Debtor or its representatives, in accordance with the UCC or
as a court of competent jurisdiction may direct.
 
6.4 Recourse. The Debtor shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to satisfy
the Secured Obligations. The Debtor shall also be liable for all expenses of the
Secured Party reasonably incurred in connection with collecting such deficiency,
including, without limitation, the reasonable fees and disbursements of one firm
of attorneys employed by the Secured Party to collect such deficiency.
 
6.5 Expenses; Attorneys’ Fees. The Debtor shall reimburse the Secured Party for
all their reasonable expenses in connection with the exercise of their rights
hereunder, including, without limitation, all reasonable attorneys’ fees and
legal expenses of one firm of attorneys incurred by the Secured Party. Expenses
of retaking, holding, preparing for sale, selling or the like shall include the
reasonable attorneys’ fees and legal expenses of one firm of attorneys of the
Secured Party. All such expenses shall be secured hereby.
 
 
7

--------------------------------------------------------------------------------

 
 
6.6 Limitation on Duties Regarding Preservation of Collateral. The Secured
Party’ sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in their possession, under Section 9-207 of the
UCC or otherwise, shall be to deal with it in the same manner as the Secured
Party deal with similar property for their own account.
 
(a) The Secured Party shall have no obligation to take any steps to preserve
rights against prior parties to any Collateral.
 
(b) None of the Secured Party nor any of their directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Debtor or otherwise.
 
ARTICLE VII

 
MISCELLANEOUS
 
7.1 Limitation on the Secured Party’s Duty in Respect of Collateral. The Secured
Parties shall be deemed to have acted reasonably in the custody, preservation
and disposition of any of the Collateral if they take such action as the Debtor
requests in writing, but failure of the Secured Party to comply with any such
request shall not in itself be deemed a failure to act reasonably, and no
failure of the Secured Party to do any act not so requested shall be deemed a
failure to act reasonably.
 
7.2 Reinstatement. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against the
Debtor for liquidation or reorganization, should the Debtor become insolvent or
make an assignment for the benefit of creditors or should a receiver or trustee
be appointed for all or any significant part of the Debtor’s property and
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.
 
7.3 Governing Law. THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA.

 
8

--------------------------------------------------------------------------------

 

7.4 Notices. All notices shall be given in accordance with the provisions of the
Subscription Agreements.
 
7.5 Successors and Assigns. This Security Agreement shall be binding upon and
inure to the benefit of the Debtor, the Secured Party, all future holders of the
Secured Obligations and their respective successors and assigns, except that the
Debtor may not assign or transfer any of its rights or obligations under this
Security Agreement without the prior written consent of the Secured Party.
 
7.6 Waivers and Amendments. Any provisions in this Security Agreement may be
waived, amended, supplemented or otherwise modified with the written consent of
the Company and the Secured Party holding at least 51% in aggregate principal
amount of the Notes issued in the Offering.
 
7.7 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Secured Party in exercising any right, power or privilege hereunder and no
course of dealing between the Debtor shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Secured Party would otherwise have on any future occasion. The
rights and remedies herein expressly provided are cumulative and may be
exercised singly or concurrently and as often and in such order as the Secured
Party deem expedient and are not exclusive of any rights or remedies which the
Secured Party would otherwise have whether by security agreement or now or
hereafter existing under applicable law. No notice to or demand on the Debtor in
any case shall entitle the Debtor to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Secured Party to any other or future action in any circumstances without notice
or demand.
 
7.8 Termination; Release. When the Secured Obligations have been indefeasibly
paid and performed in full this Security Agreement shall terminate, and the
Secured Party, at the request and sole expense of the Debtor, will execute and
deliver to the Debtor the proper instruments (including UCC termination
statements) acknowledging the termination of this Security Agreement, and will
duly assign, transfer and deliver to the Debtor, without recourse,
representation or warranty of any kind whatsoever, such of the Collateral as may
be in the possession of the Secured Party and has not theretofore been disposed
of, applied or released.
 
7.9 Headings Descriptive. The headings of the several Sections and subsections
of this Security Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Security
Agreement.
 
7.10 Additional Secured Party. Additional parties acquiring Notes pursuant to
the Offering after the date hereof may become parties to this Agreement by
executing the signature page hereto, whereupon such parties shall be included in
the definition of “Secured Party” for all purposes under this Agreement
 
 
9

--------------------------------------------------------------------------------

 

7.11 Action by Secured Party. Any action required or permitted to be taken under
this Agreement or with respect to the Collateral by the Secured Party, including
but not limited to the granting of consents, amending or waiving any provision
of this Agreement or declaring an Event of Default, may only be taken if
consented to each of the Secured Party.
 
7.12 Severability. In case any provision in or obligation under this Security
Agreement or the Secured Obligations shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
 
[Signature Page Follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Debtor and the Secured Party have caused this Security
Agreement to be duly executed and delivered as of the date first above written.
 

SECURED PARTY:
 
HERITAGE HOLDING GROUP, LLC
     
By:                         
   
Name:                        
 
 
Title:                          
 
       
Address:                     
                                                                        
DEBTOR(s)
         
BIOGOLD FUELS CORPORATION
               
By:                         
   
Name:                        
 
 
Title:                          
 
 
Address: 1800 Century Park East, Suite 600
   
Los Angeles, CA 90067
   

 
 
BIOGOLD OPERATIONS, INC.


By: BIOGOLD FUELS CORPORATION (Sole Shareholder)


By:                         
Chris Barsness, CFO


FULL CIRCLE INDUSTRIES, INC.   




By: BIOGOLD FUELS CORPORATION (Sole Shareholder)


By:                         
Chris Barsness, CFO


FCWS, LLC


By: BIOGOLD FUELS CORPORATION (Sole Manager & Member)


By:                         
Chris Barsness, CFO

 
11

--------------------------------------------------------------------------------

 
 